Opinion by
Judge Mencer,
This is an appeal from an order of the Court of Common Pleas of Bucks County which affirmed the Bristol Township Zoning Hearing Board’s decision which denied the petition of E. M. Tryon, M. E. Tryon, and Thomas Montgomery for the continuation of a nonconforming use in a residential area.
We affirm the order of the court below and dismiss this appeal on the able opinion of Judge Isaac S. *235Garb, which may be found at 29 Bucks Co. L. Rep. 11 (1976).
Judge Crumlish, Jr. concurs in the result.
Order
And Now, this 18th day of May, 1977, the order of the Court of Common Pleas of Bucks County, filed June 3, 1976 at No. 72-5306-05-6 (Civil Action—Law), is affirmed.